Citation Nr: 0708630	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residual peroneal nerve damage, right lower extremity.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously reviewed this matter in June 2006.  At 
that time, the Board denied an initial evaluation in excess 
of 10 percent for a right leg scar but granted a separate 
evaluation for nerve damage, secondary thereto, and remanded 
the case for further evaluation.  

In an October 2006 VA examination, the VA physician noted 
that the veteran had been treated for a blood clot of the 
right lower extremity and stated that he was unable to 
provide an opinion regarding whether the blood clot was 
related to the veteran's in-service right leg injury or was 
of more acute etiology.  A claim for secondary service 
connection is inferred and is referred to the RO for 
appropriate development.


FINDING OF FACT

The veteran's peroneal nerve injury is productive of pain, 
mild weakness in the right foot, weakened eversion of the 
right foot and diminished sensation in the lateral right leg; 
these symptoms of peroneal nerve injury are comparable to 
severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
residual peroneal nerve damage, right lower extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124, 
4.124a, Diagnostic Code 8522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify
 
In an August 2005 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
evaluation.  This letter stated that a claim for increased 
evaluation requires evidence that the claimed condition has 
increased in severity.  The August 2005 letter further 
advised the veteran of VA's duty to assist with his claim and 
stated what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  The 
veteran was advised to submit any pertinent evidence in his 
possession.  The veteran was advised that it was his 
responsibility to make sure that any records not in the 
possession of a federal department or agency were received.  

The Board finds that requirements of the duty to notify the 
duty have been satisfied in this case.  Further, with regard 
to notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.

B.	Duty to Assist

The RO has obtained the relevant medical records and 
associated with the claims file.  The veteran has been 
afforded a VA examination, from which an opinion was 
obtained.  The veteran has not identified any relevant 
outstanding evidence.  Accordingly, the Board concludes that 
the duty to assist has been satisfied. 

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for an injury 
to the common peroneal nerve.  The veteran contends that 10 
percent rating that has been assigned for this disability 
does not account for the severity of his injury, which he 
contends includes limitation of motion, pain, weakness, 
functional impairment, disturbances of gait and sensory 
disturbances.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that 
the disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less that the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or partial regeneration.  See 38 C.F.R. § 4.124a (2006).

The evaluation of the same manifestation under different 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2006); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
the same manifestation under 38 C.F.R. § 4.14).

The veteran's right lower leg extremity nerve injury has been 
rated as 10 percent disabling according to criteria set forth 
in Diagnostic Code 8522, pertaining to paralysis of the 
superficial peroneal nerve.   Paralysis of the musculotaneous 
nerve (superficial peroneal) nerve is rated under Diagnostic 
Code 8522.  Paralysis of the anterior tibial nerve (deep 
peroneal) nerve is rated according to Diagnostic Code 8523.  
Under these Diagnostic Codes, a 20 percent evaluation is 
assignable for severe incomplete paralysis of the superficial 
peroneal nerve, and a 30 percent evaluation is assignable for 
complete paralysis.  Paralysis of the superficial peroneal 
nerve is measured by whether eversion of the foot is 
weakened, and paralysis of the deep peroneal nerve is 
measured by whether dorsal flexion of the foot is lost.  See 
38 C.F.R. § 4.124(a), Diagnostic Code 8522-8523 (2006).

The veteran had a VA examination in March 2005.  The veteran 
reported pain and in the area of the right leg laceration.  
The pain was described as dull and fairly constant.  He 
reported that the pain was worse with running and walking.  
The examiner observed decreased Achilles reflexes and 
hypoanesthesia of the proximal aspect of the right common 
fibular nerve.  There were no abnormalities to vibratory 
sensation.

The veteran underwent a VA examination in October 2006.  The 
examiner interviewed the veteran and indicated review of the 
claims file.  The VA examiner noted a history of laceration 
of the right leg in 1968.  The examiner noted that the wound 
was sutured, and the veteran had dehiscence after playing 
basketball.  The veteran's complaints included pain, 
tenderness and swelling at the site of the scarring.  He 
complained of mild weakness in the right foot and reported 
that he used a cane for balance and pain relief.  He reported 
that these symptoms were triggered by standing for more than 
four hours or walking for two to three hours.  The veteran 
reported that elevation of the leg and oral over the counter 
pain medications improved his symptoms.  

On physical examination, the examiner noted weakened 
dorsiflexion, extensor digitorum longus and extensor hallucis 
longus of the right foot.  The examiner noted that his was 
complicated by pain during testing.  The veteran had some 
difficulty with eversion of the right foot but no difficulty 
with inversion.  Sensory examination was noted as intact 
throughout to all modalities except at the lateral portion of 
the right leg where the veteran complained of diminished 
sensation to all modalities.  Proprioception was intact at 
the toes.  The examiner noted that reflexes were normal 
throughout except for absent Achilles, with plantar flexion 
responses on both sides.  The examiner noted normal rapid 
fine finger movements and heel to shin on coordination 
testing.  Gait testing showed a slight, mild foot drag on the 
right.  Romberg's was noted as negative.  The examiner's 
assessment was weakness in the distribution of both the deep 
and superficial common peroneal nerve.  The examiner opined 
that the veteran's right leg laceration injury affected his 
symptomatology on a mild basis.

The Board concludes that the October 2006 examination 
findings reflect symptoms consistent with severe incomplete 
paralysis of the superficial peroneal nerve, for which a 20 
percent rating may be assigned.  Specifically, the Board 
notes the examination findings include weakened dorsiflexion, 
difficulty with eversion, mild foot drag and diminished 
sensation in the lateral portion of the right leg.  A higher 
rating may not be assigned unless there are medical findings 
consistent with complete paralysis of superficial peroneal 
nerve. 

Finally, the Board notes that there is no evidence that the 
veteran's peroneal nerve damage has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
On VA examination in October 2006, the veteran reported that 
his right leg disability does not interfere with his work.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.







ORDER

An initial evaluation of 20 percent for residual peroneal 
nerve damage, right lower extremity, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


